NO. 07-04-0295-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 27, 2004



______________________________





EX PARTE ALBERTO PACHECO



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Appellant Alberto Pacheco has filed a Petition for Habeas Corpus with the clerk of this court, although the caption of the petition references the Court of Criminal Appeals.  In the petition, appellant seeks relief from his allegedly illegal restraint in the Texas Department of Criminal Justice-Institutional Division, pursuant to his conviction and sentence in cause number 42881-B in the 181
st
 District Court of Potter County.  

Under article 11.07 of the Code of Criminal Procedure, the Court of Criminal Appeals has exclusive authority to release from confinement persons who have been finally convicted of noncapital felonies.  
See
 
Tex. Crim. Proc. Code Ann
. art.
11.07 (West Supp.2004) (post-conviction 
habeas corpus
 procedure in noncapital cases);
 
Hoang v. State
, 872 S.W.2d 694, 697 (Tex.Crim.App.1993).

We dismiss for want of jurisdiction.  
See
 
Watson v. State
, 96 S.W.3d 497, 500 (Tex.App--Amarillo 2002, pet. ref'd). 



Phil Johnson

Chief Justice